      Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                         Page:1 of 6
                                       United States Bankruptcy Court
                                       Southern District of Georgia
In re:                                                                                  Case No. 20-20206-MJK
William J. Calderwood                                                                   Chapter 13
Dawn L. Calderwood
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 113J-2           User: rfranks                Page 1 of 4                   Date Rcvd: Sep 10, 2020
                               Form ID: pdf006              Total Noticed: 94


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2020.
db/jdb         +William J. Calderwood,    Dawn L. Calderwood,     101 Pin Oak Court,    Kingsland, GA 31548-3389
cr             +Home Point Financial Corporation,     Robertson, Anschutz, Schneid & Crane LLC,
                 10700 Abbotts Bridge Road, Suite 170,      Duluth, GA 30097-8461
cr              Payment Processing Center,     Ally Bank,    PO Box 130424,    Roseville, MN 55113-0004
7490476        +ALLY FINANCIAL INC.,    Attn: Officer, Managing or General Agent,      500 Woodward Avenue,
                 Detroit MI 48226-3416
7490477        +ALLY FINANCIAL INC.,    Attn: Officer, Managing or General Agent,      440 S. CHURCH STREET,
                 Charlotte NC 28202-2075
7490482        +ALLY FINANCIAL INC.,    Attn: Jennifer A. LaClair,      440 S. CHURCH STREET,
                 Charlotte NC 28202-2075
7490481        +ALLY FINANCIAL INC.,    Attn: Jeffrey J. Brown,     440 S. CHURCH STREET,
                 Charlotte NC 28202-2075
7490479        +ALLY FINANCIAL INC.,    Attn: Jeffrey A. Belisle,      500 Woodward Avenue,    Detroit MI 48226-3416
7490478        +ALLY FINANCIAL INC.,    Attn: CT Corporation,     289 S Culver Street,
                 Lawrenceville GA 30046-4805
7490484         AMERICAN HONDA FINANCE CORPORATION,     Attn: Officer, Managing or General Agent,
                 289 S Culver St,,    Lawrenceville GA 30046-4805
7490492        +Americredit Financial Services, Inc.,      Attn: CSC OF COBB COUNTY, INC.,
                 192 ANDERSON STREET SE, SUITE 125,     Marietta GA 30060-1930
7490498        +BARCLAYS BANK DELAWARE,     ATTN: BANKRUPTCY,    PO BOX 8801,    WILMINGTON DE 19899-8801
7490496        +Baptist Medical Center,     Attn: Officer, Managing or General Agent,      PO Box 3495,
                 Toledo OH 43607-0495
7490497         Barclay’s,    PO Box 60517,    City of Industry CA 91716-0517
7490502         CITIBANK NORTH AMERICA / Best Buy,     CITIBANK SD MC 425,     5800 SOUTH CORP PLACE,
                 SIOUX FALLS SD 57108
7507808         Citibank, N.A.,    5800 S Corporate Pl,     Sioux Falls, SD 57108-5027
7490520        +HOME POINT FINANCIAL CORPORATION,     Attn: CORPORATION SERVICE COMPANY,
                 40 TECHNOLOGY PARKWAY SOUTH, SUITE 300,      Norcross GA 30092-2924
7490519        +HOME POINT FINANCIAL CORPORATION,     Attn: Officer, Managing or General Agent,
                 40 TECHNOLOGY PARKWAY SOUTH, SUITE 300,      Norcross GA 30092-2924
7490514         HOME POINT FINANCIAL CORPORATION,     Attn: Officer, Managing or General Agent,      P.O. Box 660936,
                 Dallas TX 75266-0936
7495938        +Harley-Davidson Credit Corp.,     PO Box 9013,    Addison, Texas 75001-9013
7490511        +Harley-Davidson Retail, Inc.,     Attn: Paul J. Krause,     3700 WEST JUNEAU AVENUE,
                 Milwaukee WI 53208-2818
7490507         Harley-Davidson Retail, Inc.,     Attn: Officer, Managing or General Agent,      Dept 15129,
                 Palatine IL 60055-5129
7490510        +Harley-Davidson Retail, Inc.,     Attn: Matthew S. Levatich,     3700 WEST JUNEAU AVENUE,
                 Milwaukee WI 53208-2818
7490509        +Harley-Davidson Retail, Inc.,     Attn: John A. Olin,     3700 WEST JUNEAU AVENUE,
                 Milwaukee WI 53208-2818
7490512         Harley-Davidson Retail, Inc.,     Attn: Officer, Managing or General Agent,
                 289 S. Culver Street,    Lawrenceville GA 30046-4805
7490508        +Harley-Davidson Retail, Inc.,     Attn: Officer, Managing or General Agent,
                 3700 WEST JUNEAU AVENUE,     Milwaukee WI 53208-2818
7490527        +MOHELA,    ATTN: BANKRUPTCY,    633 SPIRIT DR,    CHESTERFIELD MO 63005-1243
7490526         Mohela,    633 Spirit Drive,    Chesterfield MO 63005-1243
7490531       ++NISSAN MOTOR ACCEPTANCE CORPORATION,      LOSS RECOVERY,    PO BOX 660366,    DALLAS TX 75266-0366
               (address filed with court: Nissan Motor Acceptance Corporation,        Attn: Ryan Nelson,
                 8900 FREEPORT PARKWAY,     Irving TX 75063)
7500048        +Nissan Motor Acceptance Corporation,      PO Box 9013,    Addison, Texas 75001-9013
7490534        +Nissan Motor Acceptance Corporation,      ATTN: CORPORATION SERVICE COMPANY,
                 40 Technology Pkwy South, #300,     Norcross GA 30092-2924
7490532        +Nissan Motor Acceptance Corporation,      Attn: Kevin Cullum,    ONE NISSAN WAY, A5C,
                 Franklin TN 37067-6367
7490528         Nissan Motor Acceptance Corporation,      Attn: Officer, Managing or General Agent,
                 PO Box 740849,    Cincinnati OH 45274-0849
7490535        +Nissan Motor Acceptance Corporation,      Attn: Officer, Managing or General Agent,
                 40 Technology Pkwy South, #300,     Norcross GA 30092-2924
7490540        +OneMain Financial Group, LLC,     Attn: CT Corporation System,      289 S. Culver St.,
                 Lawrenceville GA 30046-4805
7490537        +OneMain Financial Group, LLC,     Attn: Officer, Managing or General Agent,
                 289 S. Culver Street,    Lawrenceville GA 30046-4805
7490542        +PERFORMANCE FINANCE SOLUTIONS, INC.,      10509 PROFESSIONAL CIR S,    RENO NV 89521-5864
7490544        +PERFORMANCE FINANCE SOLUTIONS, INC.,      Attn: Robyn M. Lajevardi,    5400 BEAU REVE PARK,,
                 Marietta GA 30068-4768
7490541        +PERFORMANCE FINANCE SOLUTIONS, INC.,      Attn: Officer, Managing or General Agent,
                 10509 Professional Circle,     Suite 202,    Reno NV 89521-4884
7490543        +PERFORMANCE FINANCE SOLUTIONS, INC.,      Attn: Officer, Managing or General Agent,
                 5400 BEAU REVE PARK,,    Marietta GA 30068-4768
7490545        +Shands Jacksonville,    Attn: Office, Managing or General Agent,      655 West 8th Street,
                 Jacksonville, FL 32209-6596
7490546         Sherloq Financial,    PO Box 2842,    Tampa FL 33601-2842
      Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                       Page:2 of 6


District/off: 113J-2          User: rfranks                Page 2 of 4                   Date Rcvd: Sep 10, 2020
                              Form ID: pdf006              Total Noticed: 94


7490765        +United States Attorney,   P.O. Box 8970,   Savannah GA 31412-8970
7492573         Wayfinder BK as agent for Performance Finance,   PO Box 64090,    Tucson, AZ 85728-4090
7490555        +Wyndham Vacation Resorts, Inc.,   Attn: Corporate Creations Network, Inc.,
                 2985 Gordy Pkwy 1st Floor,   Marietta GA 30066-3078

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 AmeriCredit Financial Services, Inc. dba GM Financ,      P O Box 183853,
                 Arlington, TX 76096-3853
7490475         E-mail/Text: ally@ebn.phinsolutions.com Sep 10 2020 19:07:17        ALLY FINANCIAL INC.,
                 Attn: Officer, Managing or General Agent,     PO Box 380902,    Bloomington MN 55438-0902
7490485         E-mail/Text: ebnbankruptcy@ahm.honda.com Sep 10 2020 19:08:03
                 American Honda Finance Corporation,     National Bankruptcy Center,    PO Box 168088,
                 Irving TX 75016
7490487         E-mail/Text: ebnbankruptcy@ahm.honda.com Sep 10 2020 19:08:03
                 American Honda Finance Corporation**,     Attn: Officer, Managing or General Agent,
                 20800 Madrona Ave.,    Torrance CA 90503
7490486         E-mail/Text: ebnbankruptcy@ahm.honda.com Sep 10 2020 19:08:03
                 American Honda Finance Corporation**,     Attn: Officer, Managing or General Agent,     POB 7829,
                 Philadelphia PA 19101
7490521         E-mail/Text: ebnbankruptcy@ahm.honda.com Sep 10 2020 19:08:03        Honda Financial,
                 National Recovery Center,    P.O. Box 166469,    Irving TX 75016
7490488         E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 AMERICREDIT FINANCIAL SERVICES, INC.,     Attn: Officer, Managing or General Agent,
                 PO Box 78143,    Phoenix AZ 85062-8143
7492080         E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 AmeriCredit Financial Services, Inc.,     dba GM Financial,    P O Box 183853,
                 Arlington, TX 76096
7497229         E-mail/Text: ally@ebn.phinsolutions.com Sep 10 2020 19:07:17        Ally Bank,    PO Box 130424,
                 Roseville, MN 55113-0004
7490490        +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 Americredit Financial Services, Inc.,     Attn: Alicia A Richeson,    801 CHERRY ST STE 3600,
                 Fort Worth TX 76102-6855
7490495        +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 Americredit Financial Services, Inc.,     Attn: Frank E. Brown, III,     801 CHERRY ST STE 3600,
                 Fort Worth TX 76102-6855
7490494        +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 Americredit Financial Services, Inc.,     Attn: Susan B. Sheffield,    801 CHERRY ST STE 3600,
                 Fort Worth TX 76102-6855
7490493        +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 Americredit Financial Services, Inc.,     Attn: Daniel E. Berce,    801 CHERRY ST STE 3600,
                 Fort Worth TX 76102-6855
7490489        +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Sep 10 2020 19:07:39
                 Americredit Financial Services, Inc.,     Attn: Officer, Managing or General Agent,
                 801 CHERRY ST STE 3600,    Fort Worth TX 76102-6855
7490499        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 10 2020 19:14:34         CAPITAL ONE,
                 ATTN: BANKRUPTCY,    PO BOX 30285,    SALT LAKE CITY UT 84130-0285
7490500        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 10 2020 19:14:34         Capital One Bank,
                 Attn: Officer, Managing or General Agent,     4851 Cox Rd.,    Glen Allen VA 23060-6293
7501123        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 10 2020 19:25:24
                 Capital One Bank (USA), N.A.,     4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
7501124        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 10 2020 19:25:15        Capital One N.A.,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
7490503        +E-mail/Text: mrdiscen@discover.com Sep 10 2020 19:07:23        DISCOVER FINANCIAL,
                 ATTN: BANKRUPTCY,    PO BOX 3025,    NEW ALBANY OH 43054-3025
7494172         E-mail/Text: mrdiscen@discover.com Sep 10 2020 19:07:23        Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany Ohio 43054-3025
7492668         E-mail/Text: brnotices@dor.ga.gov Sep 10 2020 19:07:39        GEORGIA DEPT OF REVENUE,
                 1800 CENTURY BLVD, STE 9100,    ATTN: BANKRUPTCY/CENTRAL COLLECTION,      ATLANTA GA 30345
7490504         E-mail/Text: brnotices@dor.ga.gov Sep 10 2020 19:07:39        Georgia Department of Revenue,
                 Attn: Officer, Managing or General Agent,     PO Box 740323,    Atlanta GA 30374-0323
7490505         E-mail/Text: brnotices@dor.ga.gov Sep 10 2020 19:07:39        Georgia Department of Revenue*,
                 Accounts Receivable Collections Section,     1800 Century Blvd., NE, Suite 9100,
                 Atlanta GA 30345
7490516         E-mail/Text: bankruptcy@homepointfinancial.com Sep 10 2020 19:07:23
                 HOME POINT FINANCIAL CORPORATION,     Attn: Brian Ludtke,    2211 Old Earhart Road, Suite 250,
                 Ann Arbor MI 48105
7505649         E-mail/Text: bankruptcy@homepointfinancial.com Sep 10 2020 19:07:23
                 HOME POINT FINANCIAL CORPORATION,     Attn: Cashiering 11511 Luna Rd Suite 200,
                 Farmers Branch, TX 75234
7490517         E-mail/Text: bankruptcy@homepointfinancial.com Sep 10 2020 19:07:23
                 HOME POINT FINANCIAL CORPORATION,     Attn: Maria Fregosi,    2211 Old Earhart Road, Suite 250,
                 Ann Arbor MI 48105
7490515         E-mail/Text: bankruptcy@homepointfinancial.com Sep 10 2020 19:07:23
                 HOME POINT FINANCIAL CORPORATION,     Attn: Officer, Managing or General Agent,
                 2211 Old Earhart Road, Suite 250,     Ann Arbor MI 48105
7490518         E-mail/Text: bankruptcy@homepointfinancial.com Sep 10 2020 19:07:23
                 HOME POINT FINANCIAL CORPORATION,     Attn: William Andrew Newman,
                 2211 Old Earhart Road, Suite 250,     Ann Arbor MI 48105
        Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                                            Page:3 of 6


District/off: 113J-2                  User: rfranks                      Page 3 of 4                          Date Rcvd: Sep 10, 2020
                                      Form ID: pdf006                    Total Noticed: 94


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
7490523         E-mail/Text: sbse.cio.bnc.mail@irs.gov Sep 10 2020 19:07:31        Internal Revenue Service,
                 ACS Support - STOP 5050,    P.O. Box 219236,   Kansas City MO 64121-9236
7490525        +E-mail/Text: BANKRUPTCY@LANIERCOLLECTIONS.COM Sep 10 2020 19:08:11        LANIER COLLECTION AGENCY,
                 ATTN: BANKRUPTCY,   18 PARK OF COMMERCE BLVD,     SAVANNAH GA 31405-7410
7490536        +E-mail/PDF: cbp@onemainfinancial.com Sep 10 2020 19:14:34        OneMain Financial Group, LLC,
                 Attn: Officer, Managing or General Agent,    PO BOX 3251,    EVANSVILLE IN 47731-3251
7490539        +E-mail/PDF: cbp@onemainfinancial.com Sep 10 2020 19:13:57        Onemain Financial Group, LLC*,
                 Attn: Officer, Managing or General Agent,    3372 Cypress Mill Road,     Brunswick GA 31520-2851
7490538        +E-mail/PDF: cbp@onemainfinancial.com Sep 10 2020 19:13:53        Onemain Financial Group, LLC*,
                 Attn: Officer, Managing or General Agent,    100 Internation Dr. 16th Floor,
                 Baltimore MD 21202-4673
7508504         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:14:38
                 Portfolio Recovery Associates, LLC,    c/o Amazon,    POB 41067,    Norfolk VA 23541
7505400         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:25:14
                 Portfolio Recovery Associates, LLC,    c/o Ashley Homestore,     POB 41067,   Norfolk VA 23541
7508882         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:14:41
                 Portfolio Recovery Associates, LLC,    c/o Belk,    POB 41067,    Norfolk VA 23541
7508883         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:14:19
                 Portfolio Recovery Associates, LLC,    c/o Lowes,    POB 41067,    Norfolk VA 23541
7508884         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:14:41
                 Portfolio Recovery Associates, LLC,    c/o Sams Club,    POB 41067,    Norfolk VA 23541
7508885         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 19:25:15
                 Portfolio Recovery Associates, LLC,    c/o Wyndham,    POB 41067,    Norfolk VA 23541
7499189         E-mail/Text: ally@ebn.phinsolutions.com Sep 10 2020 19:07:17        Payment Processing Center,
                 P.O. Box 78367,   Phoenix, AZ 85062-8367
7490547        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:13:56        SYNCHRONY BANK / BELK,
                 ATTN: BANKRUPTCY,   PO BOX 965060,    ORLANDO FL 32896-5060
7490548        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:13:55        SYNCHRONY BANK/AMAZON,
                 ATTN: BANKRUPTCY,     PO BOX 965060,   ORLANDO FL 32896-5060
7490549        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:14:14        SYNCHRONY BANK/LOWES,
                 ATTN: BANKRUPTCY,     PO BOX 965060,   ORLANDO FL 32896-5060
7490550        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:13:56        SYNCHRONY BANK/SAMS,
                 ATTN: BANKRUPTCY,   PO BOX 965060,    ORLANDO FL 32896-5060
7490551        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:13:56
                 SYNCHRONY/ASHLEY FURNITURE HOMESTORE,    ATTN: BANKRUPTCY,     PO BOX 965060,
                 ORLANDO FL 32896-5060
7490855        +E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 19:14:13
                 Synchrony Bank c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
7490554        +E-mail/Text: bankruptcydept@wyn.com Sep 10 2020 19:08:10        Wyndham Vacation Resorts, Inc.,
                 Attn: Officer, Managing or General Agent,    P.O. Box 98940,     Las Vegas NV 89193-8940
7490553         E-mail/Text: bankruptcydept@wyn.com Sep 10 2020 19:08:10        Wyndham Vacation Resorts, Inc.,
                 Attn: Officer, Managing or General Agent,    PO Box 96204,     Las Vegas NV 89193-6204
7490556        +E-mail/Text: bankruptcydept@wyn.com Sep 10 2020 19:08:10        Wyndham Vacation Resorts, Inc.,
                 Attn: Officer, Managing or General Agent,    6277 Sea Harbor Dr.,     Orlando FL 32821-8043
                                                                                               TOTAL: 49

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Harley Davidson Credit Corp.
7490501           CAPITAL ONE BANK USA N
7491986           OneMainFinancial,PO Box 3251, Evansville, IN 47731
cr*              +Synchrony Bank,   c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
7491225*        ++AMERICAN HONDA FINANCE,    P O BOX 168088,    IRVING TX 75016-8088
                 (address filed with court: American Honda Finance Corporation,      National Bankruptcy Center,
                   P.O. Box 168088,   Irving, TX 75016-8088)
7490522*          Internal Revenue Service,    Attn: Officer, Managing or General Agent,    PO Box 931000,
                   Louisville KY 40293-1000
7490524*         +Internal Revenue Service*,    P. O. Box 7346,    Philadelphia PA 19101-7346
                                                                                                 TOTALS: 3, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2020                                            Signature: /s/Joseph Speetjens
      Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                      Page:4 of 6


District/off: 113J-2          User: rfranks                Page 4 of 4                  Date Rcvd: Sep 10, 2020
                              Form ID: pdf006              Total Noticed: 94

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2020 at the address(es) listed below:
              Andrea Lynn Betts    on behalf of Creditor    Home Point Financial Corporation abetts@rascrane.com
              Can Guner    on behalf of Creditor    Home Point Financial Corporation cguner@rasflaw.com,
               cguner@rasflaw.com
              Chad Ralston Simon    on behalf of Creditor    Harley Davidson Credit Corp. chad@chadsimonlaw.com
              M. Elaina Massey    courtdailysummary@ch13bwk.com, courtdailybackup@ch13bwk.com
              Office of the U. S. Trustee    Ustpregion21.sv.ecf@usdoj.gov
              Philip L. Rubin    on behalf of Creditor    AmeriCredit Financial Services, Inc. dba GM Financial
               arichie@lrglaw.com, lfarrington@lrglaw.com
              R. Flay Cabiness    on behalf of Debtor William J. Calderwood rflaycabiness@bellsouth.net,
               fcabiness@comcast.net;thebankruptcygroup@jubileebk.net
              R. Flay Cabiness    on behalf of Joint Debtor Dawn L. Calderwood rflaycabiness@bellsouth.net,
               fcabiness@comcast.net;thebankruptcygroup@jubileebk.net
                                                                                              TOTAL: 8
   Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                           Page:5 of 6


       IT IS ORDERED as set forth below:




       Date: September 10, 2020

     ___________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA

In re: William J. Calderwood &                                     Chapter 13
       Dawn L. Calderwood                                          Case No. 20-20206-MJK
       101 Pin Oak Court
       Kingsland, GA 31548
                                 Debtor(s)

                                     AMENDED ORDER CONFIRMING PLAN

It having been determined after hearing on notice that the plan complies with the provisions of Chapter 13 and
with all other applicable provisions of Title 11, that all fees, charges or amounts required under Chapter 13 of
Title 28 or by the plan, to be paid before confirmation, have been paid, that the plan was proposed in good faith
and not by any means forbidden by law, that the value of property to be distributed under the plan on account of
each allowed unsecured claim is not less than the amount that would be paid on such claim if the estate of the
debtor was liquidated under Chapter 7 of Title 11, that with respect to each allowed secured claim provided for,
the holder has accepted the plan or the plan provided that the holder shall retain the lien securing the claim and
the value to be distributed under the plan is not less than the amount of such claim , that the plan provides for
distribution of property on an allowed unsecured claim in the amount of the claim or commits all disposable
income for the applicable commitment period.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:

1) The plan is confirmed. Payments are hereby approved for a period not to exceed five years .
2) Debtor(s) shall pay $3,600.00 monthly to Office of the Chapter 13 Trustee, P.O. Box 1717,
   Brunswick, GA 31521, and Trustee shall disburse the money subject to the Trustee’s bond.
3) As soon as practical following confirmation, the Trustee shall file a report of all claims filed in the case and
   the Trustee’s proposed treatment of such claims under the plan as confirmed . Except as the plan provides
   otherwise, disbursements shall be made by the Trustee on a monthly basis.
                                                                                                    TCD
   Case:20-20206-MJK Doc#:44 Filed:09/12/20 Entered:09/13/20 00:39:48                        Page:6 of 6



4) Debtor shall not incur any indebtedness without the approval of the Court or the Trustee .
5) Debtor shall maintain full coverage insurance on all vehicles as required by the lienholder and applicable
   non-bankruptcy law.
6) Property of the estate revests in the Debtor upon confirmation pursuant to 11 U .S.C. Section 1327.
7) Because no party in interest filed a request for an order of dismissal pursuant to 11 U .S.C. § 521(i)(2), the
   Debtor(s) was not required to file any further document pursuant to § 521(a)(1)(B) to avoid an automatic
   dismissal and this case is not and was not subject to automatic dismissal under § 521 (i)(1). This does not
   prevent any party in interest from requesting by motion that Debtor supply further information described in
   §521(a)(1)(B), and this does not prevent the Chapter 13 Trustee from requesting by any authorized means ,
   including but not limited to motion, that the Debtor supply further information.


                                            [END OF DOCUMENT]

Prepared by:
s/ M. Elaina Massey
Chapter 13 Trustee
Bar Number 016118
208 Scranton Connector, Ste 113
Brunswick, GA 31525
(912) 466-9787


cc: R. Flay Cabiness II, Pc
    The Bankruptcy Group, Llc
    2225 Gloucester Street
    Brunswick, GA 31520




                                                                                                 TCD
